

JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433


September 30, 2008


YA Global Investments, L.P.
101 Hudson Street, Suite 3700
Jersey City, NJ 07302


Re:
Warrants to purchase shares of JAG Media Holdings, Inc. (ÒJAG MediaÓ) held by YA
Global Investments, L.P. (ÒYA GlobalÓ).



Gentlemen:


This letter shall set forth our understanding with respect to the warrant held
by YA (Warrant No. CCP-004) to purchase 3,000,000 shares of JAG Media's common
stock at an exercise price of $0.70 per share. The warrant is currently
exercisable by YA Global on a cash, or a cashless, basis, at YA Global's sole
discretion. For good and valuable consideration, YA Global and JAG Media agree
as follows: (a) the exercise price of the 3,000,000 shares underlying the
warrants shall be reduced to $0.20 per share, and (b) YA Global shall exercise
1,750,000 shares underlying the warrant on a cash basis, providing JAG Media
with $350,000 in cash. Warrant No. CCP-004, and its underlying warrant shares,
shall not be registered for resale and, accordingly, shall be subject to the
rights and restrictions of Rule 144.


In connection with the agreements set forth herein, JAG Media represents that it
has proper approval and authority to enter into this agreement, and that upon
exercise and payment of the exercise price as set forth above, the shares to be
issued to YA Global shall be fully paid and validly issued shares of JAG Media.
 
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
 
Sincerely yours,
 
 

JAG Media Holdings, Inc. AGREED AND ACCEPTED: YA Global Investments, L.P.
(formerly, Cornell Capital Partners, L.P.)     By:/s/ Thomas J. Mazzarisi By:
Yorkville Advisors, LLC
  Name: Thomas J. Mazzarisi
Its: Investment Manager
  Title: Chairman & CEO
  By: /s/ Mark Angelo  
  Name: Mark Angelo
   

 

--------------------------------------------------------------------------------


 